RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 08a0126p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                                     X
                             Petitioner-Appellant, -
 MATTHEW GRAY,
                                                      -
                                                      -
                                                      -
                                                          No. 06-3547
           v.
                                                      ,
                                                       >
 ERNIE L. MOORE, Warden,                              -
                             Respondent-Appellee. -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Cincinnati.
                      No. 03-00520—Susan J. Dlott, District Judge.
                                     Argued: February 8, 2008
                                Decided and Filed: March 26, 2008
                   Before: KENNEDY, MARTIN, and COLE, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: Craig M. Jaquith, OHIO PUBLIC DEFENDER’S OFFICE, Columbus, Ohio, for
Appellant. Thelma Thomas Price, OFFICE OF THE ATTORNEY GENERAL, Columbus, Ohio,
for Appellee. ON BRIEF: Craig M. Jaquith, OHIO PUBLIC DEFENDER’S OFFICE, Columbus,
Ohio, for Appellant. Thelma Thomas Price, OFFICE OF THE ATTORNEY GENERAL, Columbus,
Ohio, for Appellee.
                                        _________________
                                            OPINION
                                        _________________
        R. GUY COLE, JR., Circuit Judge. On June 27, 2001, a jury in Hamilton County, Ohio,
convicted Matthew Gray of aggravated murder and kidnapping, both with firearm specifications.
After exhausting his remedies in state court, Gray filed the instant petition for a writ of habeas
corpus in the United States District Court for the Southern District of Ohio, arguing that the trial
court violated his constitutional rights to due process, to be present at his trial, and to confront the
witnesses against him, when it removed him from the courtroom without warning him of the
consequences of his actions. Because we conclude that the Ohio appellate court unreasonably
applied Illinois v. Allen, 397 U.S. 337 (1970), and because the error had a substantial and injurious
effect on the outcome of Gray’s kidnapping conviction, we REVERSE the district court’s judgment
and GRANT a conditional writ of habeas corpus with respect to that conviction. However, because
the record supports Gray’s aggravated murder conviction irrespective of the constitutional error, we



                                                   1
No. 06-3547           Gray v. Moore                                                             Page 2


AFFIRM the district court’s denial of Gray’s habeas petition with respect to the aggravated murder
conviction.
                                                   I.
         The case before us has its roots in a long-standing family feud between Matthew Gray, a
resident of Columbus, Ohio, and his brother Daniel over the custody of their incapacitated father.
After the family admitted their father into a nursing home, a probate court determined that Daniel
and their sister, Loretta, should make all personal, health care, and financial decisions for their
father, including the sale of their father’s real property, and excluded Gray from any guardianship
role. The lingering animosity between Gray and Daniel over these events finally came to head
shortly before October 5, 2000, when a construction crane owned by Gray, stored on a parcel of land
adjacent to his father’s property, disappeared. Gray immediately suspected Daniel of selling it for
personal profit.
        The crane, whether stolen or merely missing, a fact never resolved at trial, is what turned this
family dispute deadly. On October 5, 2000, at approximately 10 p.m., Gray drove from Dublin,
Ohio to Daniel’s residence in Forest Park, Ohio with a loaded .38 caliber pistol in his pocket to
question Daniel about the missing crane. According to the testimony of Adrian Evans, Daniel’s
girlfriend and the only eyewitness to the events, the conversation between Gray and Daniel appeared
to be “[n]ormal at first,” but “[t]hen they got loud,” ending in Gray yelling, “Where is [the crane]
at?” (Joint Appendix (“JA”) 452.) Daniel attempted to sidestep the conversation, but Gray raised
his voice again and demanded that they discuss the whereabouts of the crane immediately. When
Daniel finally told Gray to “[g]et out of my house,” Gray responded, “I told you, motherfucker, what
I was going to do,” pulled his pistol out, and shot his brother twice as he attempted to flee down a
hallway. (JA 455.)
        After hearing Gray fire the shots, Evans unsuccessfully attempted to hide under a bed located
in a room at the end of the hallway. When Gray found Evans in the room, he told her, “This is
between me and Dan,” put the barrel of the gun to her forehead, and forced her to the front of the
house. (JA 460.) Evans testified that twice Gray left her to discharge additional shots into his
brother’s body. When Gray left for the second time, Evans crawled to a second exit in the residence
and fled to summon police from a neighbor’s house.
         Officer Tom Wells of the Cincinnati Police Department testified that after leaving the scene
of the crime, Gray drove to Cincinnati, walked into the police station visibly distraught, and pleaded
repeatedly, “You’ve got to help me.” (JA 591.) When police asked Gray what had happened, Gray
explained that “[he] didn’t mean to shoot him.” (JA 593.) Immediately, police handcuffed Gray and
took him into custody. Shortly thereafter, Gray directed them toward the missing pistol, which he
had thrown out the window on his drive toward the Cincinnati police station.
       Gray’s version of the shooting differed at trial in a few relevant respects. In an interview
with Officer Patrick Carr of the Forest Park Police Department, which occurred shortly after police
had taken him into custody, Gray explained that he had accidentally shot his brother. After the
argument over the missing crane became heated, Daniel pushed him, causing him to fall backwards;
as he fell,“his hand came out of his pants pocket and the gun went off.” (JA 618.) Gray also
admitted that Evans overheard the entire confrontation, but he claimed that after the shooting, he
ushered her to the front inside steps, told her to be calm, and assured her that he would not hurt her.
        A jury convicted Gray of all charges, and the trial court sentenced him to consecutive terms
of life in prison with parole eligibility after twenty years for aggravated murder, ten years for
kidnapping, and three years mandatory for the firearm specifications.
No. 06-3547           Gray v. Moore                                                            Page 3


         With the assistance of new counsel, Gray appealed to the Hamilton County Court of Appeals,
First Appellate District, alleging that his trial counsel was ineffective for failing to request a jury
instruction on the lesser offense of manslaughter. Appellate counsel also submitted five pro se
assignments of error, which included a claim that, under Illinois v. Allen, 397 U.S. 337 (1970), the
trial court violated Gray’s constitutional rights to due process and to confront witnesses against him
when the judge removed him from the courtroom without warning him of the consequences of his
actions. To support this claim, Gray referenced the following exchange between the court, the
State’s trial counsel, and himself, which took place during the direct examination of Evans at trial:
               Q: What did he do when you spoke back to him?
               A: He put the gun right here –
               THE DEFENDANT: Why are you lying? You lying. You know it.
               THE COURT: Deputy –
               THE DEFENDANT: She knows she’s lying.
               THE COURT: Deputy, remove him from the courtroom.
               THE DEFENDANT: She’s lying, your Honor.
               MR. GIBSON [prosecutor]: Judge, I’d like him out of the room.
               THE COURT: What?
               MR. GIBSON: I’d like him out of this room.
               THE DEFENDANT: She’s lying.
               THE COURT: Remove him from the courtroom.
               THE DEFENDANT: Your Honor, she’s lying. She knows it. She’s
               lying.
               (The defendant left the courtroom).
               THE COURT: The jury will disregard anything the defendant said.

        At the end of Evans’s direct examination and outside of the jury’s presence, the trial judge
explained that he ordered the removal of Gray because Gray had made “two or three separate
outbursts within a fairly short period of time,” and that “the defendant’s outburst . . . was extremely
loud and [] persistent.” (JA468.) Right before the court recessed for a lunch break, the trial judge
asked Gray’s attorney to explain to Gray, who was being held in confinement, that he would not be
allowed back in court for the remainder of Evans’s testimony, including cross-examination. When
the court finally allowed Gray to return, the court inquired as to whether there would be any other
outbursts, to which Gray responded in the negative and apologized for his earlier behavior. The
court admonished Gray to speak “in hushed tones” to his attorney and explained that he had no
intention of binding and gagging Gray, but would return him to jail if his misconduct continued.
The judge ultimately found Gray in contempt for his outburst. At no time did Gray or his attorney
object to Gray’s removal.
       The state court of appeals affirmed the judgment of the trial court, finding all of Gray’s
claims to be without merit. On the key question of whether the trial court erred when it removed
Gray from the courtroom for his outbursts during a witness’s testimony, the court of appeals
determined that the trial judge’s immediate removal of Gray from the courtroom was well within
the court’s “sound discretion to avoid disruptive conduct by the defendant.” State v. Gray, Nos. C-
010527, C-010533, slip op. at 3 (Ohio Ct. App. June 19, 2002) (unpublished).
        After exhausting his post-conviction remedies in the state court system, Gray filed the instant
petition for a writ of habeas corpus in the United States District Court for the Southern District of
Ohio. Magistrate Judge Timothy S. Black issued a Report and Recommendation, suggesting that
Gray’s petition be denied. With respect to the main issue–whether Gray’s conviction should be set
aside because the trial court forced him to leave the courtroom–the Report found that the United
States Supreme Court had not established the necessity of a warning before removing a defendant
No. 06-3547          Gray v. Moore                                                              Page 4


from a courtroom, and pointed to disagreement among federal courts for support. The Report also
concluded that Gray had not demonstrated that his absence during the victim’s testimony negatively
affected the jury’s verdict, and thus any error was harmless.
        On March 1, 2006, the district court summarily adopted the Magistrate’s Report and
Recommendation and dismissed Gray’s habeas petition, but granted a certificate of appealability
with respect to Gray’s claim that he was denied his constitutional right to confront a witness when
he was removed from the courtroom. Gray timely appealed.
                                                  II.
                                                  A.
        We review the district court’s legal conclusions in a habeas proceeding de novo. Dennis
v. Mitchell, 354 F.3d 511, 516-17 (6th Cir. 2003). Because Gray filed his petition for habeas relief
after the effective date of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
his petition is governed by AEDPA’s standards. Joseph v. Coyle, 469 F.3d 441, 449 (6th Cir.
2006).
        AEDPA states, in relevant part:
                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be
                granted with respect to any claim that was adjudicated on the merits
                in State court proceedings unless the adjudication of the claim--
                (1) resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law, as
                determined by the Supreme Court of the United States . . . .
28 U.S.C. § 2254(d)(1).
        The phrase “clearly established Federal Law, as determined by the Supreme Court” means
“the holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the
relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). A decision is
“contrary to” clearly established federal law as determined by the Supreme Court if “the state court
arrives at a conclusion opposite to that reached by [the Supreme Court] on a question of law or if
the state court decides a case differently than [the] Court has on a set of materially indistinguishable
facts.” Id. at 413. A decision is an “unreasonable application” of clearly established Supreme
Court law if a “state court identifies the correct governing legal principle from [the Supreme
Court’s] decisions but unreasonably applies that principle to the facts of [a] prisoner’s case.” Id.
“The Court has made clear that its relevant precedents include not only bright-line rules but also
the legal principles and standards flowing from precedent.” Taylor v. Withrow, 288 F.3d 846, 852
(6th Cir. 2002).
                                                  B.
        Gray raises one issue on appeal: The Ohio appellate court unreasonably applied the
constitutional rule announced in Illinois v. Allen, 397 U.S. 337 (1970), when addressing the facts
of his case. Because Allen stands for the proposition that a trial court must warn a defendant of the
possible consequences of continued misbehavior prior to removing him from the courtroom, we
conclude that Gray is correct.
        A defendant’s right to be physically present at every stage of his trial has a longstanding
tradition in this country’s criminal jurisprudence, with roots in both the Due Process Clause,
No. 06-3547           Gray v. Moore                                                              Page 5


Kentucky v. Stincer, 482 U.S. 730, 745 (1987) (“[A] defendant is guaranteed the right to be present
at any stage of the criminal proceeding that is critical to its outcome if his presence would
contribute to the fairness of the procedure.”), and the Confrontation Clause of the Sixth
Amendment, Allen, 397 U.S. at 338 (“One of the most basic of the rights guaranteed by the
Confrontation Clause is the accused’s right to be present in the courtroom at every stage of his
trial.”). This right, however, is not absolute, particularly when a defendant “engages in speech and
conduct which is so noisy, disorderly, and disruptive that it is exceedingly difficult or wholly
impossible to carry on the trial.” Id.
         In Allen, the Court addressed whether an accused may claim the benefit of his constitutional
right to remain in the courtroom while engaging in disorderly conduct. After demanding to
represent himself rather than be represented by counsel during jury selection, Allen “started to
argue with the judge in a most abusive and disrespectful manner.” Id. at 339. The judge instructed
Allen’s standby appointed counsel to handle the remainder of the voir dire, but he continued to
disrupt the proceedings, including by threatening the judge, “When I go out for lunchtime, you’re
[] going to be a corpse here,” tearing his attorney’s file, and throwing papers in the file on the floor.
Id. at 340. When the trial judge warned Allen that he would be removed if his behavior continued,
Allen in turn raised the stakes: “There’s not going to be no trial either. I’m going to sit here and
you’re going to talk and you can bring your shackles out and straight jacket and put them on me
and tape my mouth, but it will do no good because there’s not going to be no trial.” Id. As a result
of that outburst, the judge removed Allen from the courtroom for the remainder of voir dire. Id.

        The judge allowed Allen to return to the courtroom for the trial upon the condition that he
would conduct himself appropriately and not interfere with the introduction of evidence. But
cooperate, he did not. Only minutes after being readmitted, Allen again interrupted the proceedings
and promised to continue to do so. Id. at 341. The trial judge then, for the second time, ordered
the removal of Allen from the courtroom for the remainder of the presentation of the state’s case-in-
chief, except for several brief appearances for identification purposes. Id. At the close of the
state’s case, the trial court again allowed Allen to return on his assurance that he would conduct
himself properly. Allen was permitted to stay in the courtroom for the remainder of the trial. Id.

       Faced with those facts, the Court in Allen made clear the minimum constitutional
requirements when dealing with a disorderly defendant:
                Although mindful that courts must indulge every reasonable
                presumption against the loss of constitutional rights, Johnson v.
                Zerbst, 304 U.S. 458, 464 (1938), we explicitly hold today that a
                defendant can lose his right to be present at trial if, after he has been
                warned by the judge that he will be removed if he continues his
                disruptive behavior, he nevertheless insists on conducting himself
                in a manner so disorderly, disruptive, and disrespectful of the court
                that his trial cannot be carried on with him in the courtroom. Once
                lost, the right to be present can, of course, be reclaimed as soon as
                the defendant is willing to conduct himself consistently with the
                decorum and respect inherent in the concept of courts and judicial
                proceedings.
Id. at 343 (emphasis added). After observing that the trial court had repeatedly warned the
defendant that he would be removed if he persisted in his unruly conduct, the Court found that the
state court acted within its discretion and affirmed the conviction. Id. at 346-47.
No. 06-3547               Gray v. Moore                                                                         Page 6


         With these principles in mind, and in light of the explicit language used by the Supreme
 Court, we conclude that the Ohio appellate court unreasonably applied Allen when it affirmed
 Gray’s removal despite the absence of a prior warning by the trial court. While it is without
 question that Gray engaged in disorderly and disruptive behavior when he repeatedly yelled, “She’s
 lying,” in the middle of Evans’s testimony, at most this conduct entitled the trial court to threaten
 removal. However, “no action against an unruly defendant is permissible except after he has been
 fully and fairly informed that his conduct is wrong and intolerable, and warned of the possible
 consequences of continued misbehavior.” Id. at 350 (Brennan, J., concurring).
         Moreover, our reading of Allen is bolstered by the subsequent codification of the rule in
 Federal Rule of Criminal Procedure 43(c), which specifies the situations when a defendant may
 waive his continued presence at trial: “A defendant who was initially present at trial . . . waives the
 right to be present . . . when the court warns the defendant that it will remove the defendant from
 the courtroom for disruptive behavior, but the defendant persists in conduct that justifies removal
 from the courtroom.” (emphasis added). As the advisory committee notes make clear, Rule 43(c)
 mirrors the central teachings of Allen, see Fed. R. Crim. P. 43 advisory committee’s note (“The
 revision of rule 43 is designed to reflect Illinois v. Allen . . . .”), including the idea that prior
 warning is an indispensable part of the constitutional rule.
         The State makes two primary arguments on appeal: (1) that Allen should be read as giving
 trial courts discretion in determining when an accused’s behavior warrants sanction and what
 sanction to impose; and (2) that Allen should be distinguished on the specific facts of that case. We
 find neither argument compelling.
          In considering the first objection, the Supreme Court admittedly explained that trial courts
 “must be given sufficient discretion to meet the circumstances of each case,” and that “[n]o one
 formula for maintaining the appropriate courtroom atmosphere will be best in all situations.” Allen,
397 U.S. at 343. However, we read this passage from Allen as according trial courts the discretion
 to identify the best method for dealing with an unruly defendant, but not as altering the requirement
 of providing a warning before implementing a chosen method. Thus, even if we are to give due
 deference to a trial court’s preferred remedy–whether to either bind or gag a defendant, cite a
 defendant for contempt, or take him out of the courtroom–such deference is only deserving after
 a trial court apprises the defendant of the consequences of misbehavior and offers him a chance to
 comply with the required courtroom decorum. Id. at 344-45 (discussing the variety of ways a trial
 court may abate an accused’s outburst during trial).
         Nor are we persuaded by the State’s belief that the warning requirement is limited to the
 specific facts of Allen. Although several of our sister circuits have held that trial courts may
 eschew the warning requirement when a defendant engages in extremely unruly behavior, we
 believe that the warning requirement from Allen cannot be interpreted in any non-mandatory way,
 lest we substitute our own judgment of what the rule should be for that of the Court. In Gilchrist
 v. O’Keefe, 260 F.3d 87, 97 (2d Cir. 2001), for example, the Second Circuit, in comparing the rule
 of Allen to other forfeiture scenarios, commented: “We note that while Allen stated that a defendant
 could be removed from the courtroom ‘after he has been warned by the judge,’ it did not indicate
 whether such a warning was a requirement in every situation.” See also United States v. Goldberg,
 67 F.3d 1092, 1101 (3d Cir. 1995) (“Whether or not the warning was         required as a matter of
 constitutional law or under the particular facts is somewhat unclear.”).1

         1
            In United States v. Konicov, 49 F. App’x 607, 608-09 (6th Cir. 2002) (order), the trial court removed a
defendant during trial when the defendant remained seated when asked to rise for the judge, ignored repeated instructions
not to testify during his opening statement, and engaged in a pointless debate over the court’s jurisdiction. This case
should not be read for the proposition that a defendant may be removed without notice because the district court in
Konicov repeatedly asked the defendant to desist prior to his removal. Id. at 608. In any event, Konicov was unpublished
No. 06-3547              Gray v. Moore                                                           Page 7


         But as already explained, the proper reading of Allen requires a trial court to give the
 accused one last chance to comply with courtroom civility before committing the “deplorable”
 act–in the Allen Court’s words–of removing that person from his own trial. Allen, 397 U.S. at 347.
 While decisions by other courts “may be informative . . . to determine whether a legal principle or
 right had been clearly established,” Hill v. Hofbauer, 337 F.3d 706, 716 (6th Cir. 2003), we only
 look to the holdings of the Supreme Court in determining whether a state court unreasonably
 applied clearly established law. And here, because these courts’ readings of Allen contravene the
 Court’s clear language, we conclude that lower court cases cannot create ambiguity in a Supreme
 Court holding where none exists.
          Furthermore, even if there are some situations in which a trial court may remove a defendant
 without warning for extremely unruly behavior, the Supreme Court has not yet defined those
 situations, and the facts of the instant case do not require us to carve out such an exception.
 Assume for argument’s sake that Allen should be read as imposing a requirement that a trial court
 balance the degree of the defendant’s misconduct against the loss of constitutional rights. The
 adequacy of the warnings, then, should be read as part of the context in which the trial judge acts,
 and against the backdrop that removing a criminal defendant from the courtroom should be limited
 to those cases where the defendant is “so disorderly, disruptive, and disrespectful of the court that
 his trial cannot be carried on with him in the courtroom.” Allen, 397 U.S. at 343.
          Here, however, Gray did not exhibit a pattern of behavior “clearly of such an extreme and
 aggravated nature as to justify either his removal from the courtroom or his total physical restraint.”
 Id. at 346. See also Gilchrist, 260 F.3d at 97 (holding that “a defendant may be found to have
 forfeited certain trial-related constitutional rights based on certain types of misconduct,” and
 finding that physically assaulting one’s attorney justified forfeiting the right to counsel) (emphasis
 added). In contrast to the multiple threatening and disrespectful outbursts by the accused in Allen,
 Gray made a only a few protestations regarding the truthfulness of the testimony of the State’s key
 witness. Thus, deference and discretion aside, any attempt to distinguish Allen from the instant
 case would be an objectively unreasonable application of clearly established precedent. See also
 United States v. Lawrence, 248 F.3d 300, 305 (4th Cir. 2001) (“Warning is an integral part of the
 rule, as well as to the constitutional underpinnings of the rule itself.”); Foster v. Wainwright, 686
F.2d 1382, 1388-89 (11th Cir. 1982) (“[W]e would not hold that a trial court’s otherwise clear
 abuse of discretion–such as, for example, ordering, impetuously and without adequate warning, the
 removal of an only slightly disruptive defendant–is not a ground for relief if the defendant can show
 no prejudice.”); United States v. Taylor, 478 F.2d 689, 692 n.6 (1st Cir. 1973) (“[T]he Court said
 that before an unruly defendant could be said to lose his right to be present at his own trial, he must
 be specifically so warned and told that the trial would continue in his absence . . . .”).
         We recognize that “the balancing of the defendant’s confrontation right with the need for
 proper administration of justice is a task uniquely suited to the trial judge,” Scurr v. Moore, 647
F.2d 854, 858 (8th Cir. 1981), and that a trial court has a significant interest in “dignity, order, and
 decorum” in its courtroom, Allen, 397 U.S. at 343. Nonetheless, the Allen Court crafted a careful
 formula for balancing courtroom security, the discretion accorded to trial courts, and the principle
 that “courts must indulge every reasonable presumption against the loss of constitutional rights,”
 id., when it made the explicit requirement that a defendant be warned prior to any exclusion from
 the courtroom. Accordingly, we conclude that the Ohio court of appeals unreasonably applied the
 explicit holding in Allen, codified in Federal Rule of Criminal Procedure 43(c), when it excluded
 Gray from the courtroom without giving him prior warning.




and therefore does not serve as binding precedent. 6 Cir. R. 206(c).
No. 06-3547                Gray v. Moore                                                                           Page 8


                                                             C.
         In a § 2254 proceeding, a court must assess whether the constitutional error in the state-
 court criminal trial “had substantial and injurious effect or influence in determining the jury’s
 verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993); Fry v. Pliler, 127 S. Ct. 2321, 2328
 (2007). If we are in “grave doubt” as to whether the error had such an effect, “that error is not
 harmless.” O’Neal v. McAnich, 513 U.S. 432, 436 (1995). The O’Neal Court explained that “[b]y
 ‘grave doubt’ we mean that, in the judge’s mind, the matter is so evenly balanced that he feels
 himself in virtual equipoise as to the harmlessness of the error.” Id. at 435. This inquiry does not
 assign an affirmative burden of proof on Gray, id. at 436, nor does it require Gray to show that the
 error was outcome-determinative, but instead “plac[es] the risk of doubt on the State.” Id. at 439.
 See also Ferensic v. Birkett, 501 F.3d 469, 481 (6th Cir. 2007) (citing O’Neal for the proposition
 that “petitioners do not bear an affirmative burden of proof,” and holding that “[u]ncertainty in
 answering this question . . . militates in favor of the habeas petitioner”); Caldwell v. Bell, 288 F.3d
838, 842 (6th Cir. 2002); United States. v. Baugham, 449 F.3d 167, 177 (D.C. Cir. 2006).2 Whether
 the Government has met its burden with respect to both Gray’s aggravated kidnapping conviction
 and his aggravated murder conviction is a question we turn to next.
                                                              1.
          Ohio Rev. Code § 2905.01 defines aggravated kidnapping as follows:
                    (A) No person, by force, threat, or deception, or, in the case of a
                    victim under the age of thirteen or mentally incompetent, by any
                    means, shall remove another from the place where the other person
                    is found or restrain the liberty of the other person, for any of the
                    following purposes:
                    ...
                    (2) To facilitate the commission of any felony or flight thereafter;
                    ....
         During direct examination at trial, Evans testified first to details of the initial shooting, and
 then turned to the facts which gave rise to the aggravated kidnapping conviction. It was at the exact
 moment in which Evans testified, “He put the gun right here,” referring to when Gray allegedly
 forced her to the front of the house at gunpoint, that Gray interrupted the proceedings by yelling:
 “Why are you lying? You lying. You know it.” (JA 458.) After the trial court immediately
 removed Gray from the proceedings, the jury heard the rest of Evans’s testimony that he placed a
 gun barrel against her head and forced her to the front of the house, and convicted him based solely
 on this testimony.
        In light of the total absence of corroborating evidence to support aggravated kidnapping,
 we are in “grave doubt” as to whether the trial court’s error had a prejudicial effect on his
 conviction. Although the Sixth Amendment’s requirement of face-to-face, person-to-person
 confrontation of the accused by his accusers “comes to us on faded parchment, with a lineage that

         2
             There is some uncertainty in this Circuit as to where the burden of persuasion for showing harmless error
falls. See, e.g., Stewart v. Erwin, 503 F.3d 488, 503 (6th Cir. 2007) (stating in dicta that the burden falls on the
defendant); Ruimveld v. Birkett, 404 F.3d 1006, 1014 (6th Cir. 2005) (same). We note, however, that when this Court
previously placed the burden of persuasion on the habeas petitioner, O’Neal v. Morris, 3 F.3d 143, 145 (6th Cir. 1993),
the Supreme Court vacated that decision and held that this Circuit misapprehended the harmless error inquiry when it
placed the burden of establishing prejudice on the habeas petitioner, O’Neal v. McAnich, 513 U.S. at 435-39. See also
United States v. Dominguez Benitez, 542 U.S. 74, 81 n.7 (2004) (“When the Government has the burden of showing that
constitutional trial error is harmless because it comes up on collateral view, the heightened interest in finality generally
calls for the Government to meet the more lenient Kotteakos standard.”) (citing Brecht, 507 U.S. at 638).
No. 06-3547               Gray v. Moore                                                                         Page 9


 traces back to the beginnings  of Western legal culture,” Coy v. Iowa, 487 U.S. 1012, 1015 (1988)
 (citation omitted),3 the value of requiring adverse witnesses at trial to testify in the accused’s
 presence is not merely symbolic. An accused’s physical presence during a witness’ testimony
 enhances the accuracy of fact-finding by reducing the risk that the witness will wrongfully
 implicate an innocent person. Indeed, “[i]t is always more difficult to tell a lie about a person ‘to
 his face’ than ‘behind his back.’ . . . That face-to-face presence may, unfortunately, upset the
 truthful rape victim or abused child; but by the same token it may confound and undo the false
 accuser, or reveal the child coached by a malevolent adult.” Id. at 1019-20. See also United States
 v. Hamilton, 107 F.3d 499, 503 (7th Cir. 1997) (“[F]ace-to- face confrontation ensures the
 reliability of the evidence by allowing the trier of fact to observe the demeanor, nervousness,
 expressions, and other body language of the witness.”). At oral argument, the State’s counsel noted
 that Gray’s outburst made Evans visibly uncomfortable and that the trial court appropriately
 removed Gray for this reason. However, this justification undermines the fundamental purpose of
 face-to-face confrontation: placing the witness under the scrutinizing–and occasionally hostile–gaze
 of the accused. While we can understand that the presence of an accused may make a witness feel
 nervous or even threatened, particularly if the witness is a victim to the crime, the principles
 embodied in the Sixth Amendment are not meant to protect the rights of witnesses, but rather those
 of the accused, whose life and liberty lies in the hands of his peers.
          In addition to the value of forcing a witness to testify face-to-face with the accused, another
 “primary interest secured by [the Confrontation Clause] is the right of cross-examination,” Douglas
 v. Alabama, 380 U.S. 415, 418 (1965), which “is critical for ensuring the integrity of the fact-
 finding process,” Kentucky v. Stincer, 482 U.S. 730, 736 (1987). By “integrity,” we do not merely
 mean the perception of a fair trial, but also the tactical assistance Gray could have offered his
 attorney while he questioned Evans about her testimony. See Badger v. Cardwell, 587 F.2d 968,
 977 (9th Cir. 1978). Although Gray had the opportunity to consult with his attorney after the court
 removed him from the courtroom and before the start of Evans’s cross-examination, Gray was not
 present during the actual cross-examination and therefore could not assist his attorney in following-
 up to any answers Evans provided on cross-examination. Allen, 397 U.S. at 344 (noting that “one
 of the defendant’s primary advantages to being present at the trial [is] his ability to communicate
 with his counsel”). Moreover, Gray had been removed before Evans’s account of the kidnapping
 on direct examination, and there is no evidence in the record indicating that he had been provided
 with a transcript of that part of the testimony. Thus, we cannot say that Gray had “a full and fair
 opportunity to probe and expose [Evans’s] infirmities through cross-examination, thereby calling
 to the attention of the factfinder the reasons for giving scant weight to [her] testimony.” Delaware
 v. Fensterer, 474 U.S. 15, 22 (1985).
         In any event, we need not answer definitively how Gray’s presence would have affected
 the substance of Evans’s testimony or her demeanor in front of the jury. When considering whether
 a violation of an accused’s confrontation rights affected the jury’s verdict, the proper inquiry is not
 whether his absence negatively affected that particular witness’ testimony, but instead whether the
 record as a whole supports the verdict irrespective of that testimony. “An assessment of
 harmlessness cannot include consideration of whether the witness’ testimony would have been
 unchanged, or the jury’s assessment unaltered, had there been confrontation; such an inquiry would
 obviously involve pure speculation, and harmlessness must therefore be determined on the basis



         3
            This principle even stretches back to biblical times, when the Roman Governor Porcius Festus, discussing
the proper treatment of his prisoner St. Paul the Apostle, stated: “It is not the manner of the Romans to deliver any man
to die, before that he which is accused have the accusers face to face, and have licence to answer for himself concerning
the crime laid against him.” Acts 25:16 (King James).
No. 06-3547                Gray v. Moore                                                                         Page 10


 of the remaining evidence.” Coy, 487 U.S. at 1021-22.4 See also Brumley v. Wingard, 269 F.3d
629, 646 (6th Cir. 2001) (“In terms of this court’s harmless-error jurisprudence, the proper standard
 by which to gauge the injurious impact of the admission of constitutionally infirm evidence is to
 consider the evidence before the jury absent the constitutionally infirm evidence.”). Because we
 do not determine whether Evans’s testimony would have been unchanged had Gray remained in
 the courtroom, but instead inquire as to whether the conviction can be sustained based on the
 remaining evidence in the absence of her testimony, we conclude that the trial court’s constitutional
 error “had substantial and injurious effect or influence in determining the jury’s verdict” with
 respect to the kidnapping charge. Brecht, 507 U.S. at 637-38.
                                                             2.
           Under Ohio Rev. Code § 2903.01(A), aggravated murder is defined as “purposely, and with
 prior calculation and design,” causing the death of another person. “A person acts purposely when
 it is his specific intention to cause a certain result, or, when the gist of the offense is a prohibition
 against conduct of a certain nature, regardless of what the offender intends to accomplish thereby,
 it is his specific intention to engage in conduct of that nature.” Id. § 2901.22(A). Moreover,
 “[n]either the degree of care nor the length of time the offender takes to ponder the crime
 beforehand are critical factors in themselves, but momentary deliberation is insufficient.” State v.
 Taylor, 676 N.E.2d 82, 91 (Ohio. 1997) (citation omitted). The Ohio Supreme Court has
 recognized that some short-lived emotional situations can serve as the basis for finding the mens
 rea element of aggravated murder. Id.
         In contrast to Gray’s kidnapping conviction, even without Evans’s testimony, the other
 evidence presented at trial was more than sufficient to disprove Gray’s defense that the shooting
 was accidental and to show that he had the requisite intent for aggravated murder. First, forensic
 evidence showed that Daniel was shot a total of five times, four of which were in his back. Robert
 Pfalzgraf, Chief Deputy Coroner and Director of Forensic Pathology at the Hamilton County
 Coroner’s Office, testified the one bullet went in the back of the right arm; two others went in his
 back, one up by the armpit, right next to the shoulder blade and the other in the lower part of the
 back; one bullet went into the left thigh; and one went through Daniel’s left wrist. Of all the
 gunshot wounds, only one, the wound in his wrist, could have entered through the front of Daniel’s
 body. Pfalzgraf also testified that only one of the wounds–the one on his right arm–was from a
 close-range shot, and concluded that Daniel was shot at least four times in the back from a distance
 of more than two to three feet. Furthermore, the prosecution submitted photographic evidence of
 the crime scene, which showed the position of the body and multiple bullet holes in the hallway
 where Daniel was shot, and evidence that a styrofoam cup, half full, had been dropped in the
 middle of the hallway. All of the foregoing evidence supports the State’s contention that, rather
 than being a single accidental shot, Gray shot Daniel multiple times as he attempted to flee down
 the hallway.
        The State also presented ample evidence of lingering animosity between Gray and his
 brother over the custody of their incapacitated father, which finally boiled over when Gray

         4
            The Supreme Court limited its holding in Coy two years later in Maryland v. Craig, 497 U.S. 836 (1990),
when it determined that the Confrontation Clause did not categorically prohibit a child witness in a child abuse case from
testifying outside of the defendant’s physical presence by one-way closed circuit television. No doubt, we realize, that
the necessity of face-to-face confrontation at trial must be “interpreted in the context of the necessities of trial and the
adversary process,” id. at 850, and indeed may “occasionally give way to considerations of public policy,” id. at 849
(citation omitted). But those exceptions–e.g., certain types of hearsay or the testimony of child abuse victims–are only
valid “where denial of such confrontation is necessary to further an important public policy and only where the reliability
of the testimony is otherwise assured.” Id. at 850. Regardless, the Court in Craig did not question the importance of
physical presence to the reliability of a witness’s testimony in the absence of extraordinary circumstances, none of which
are present in the instant case.
No. 06-3547          Gray v. Moore                                                          Page 11


suspected Daniel of stealing a construction crane and selling it for personal gain. There is no
dispute that on October 5, 2000, Gray drove over an hour to Daniel’s house with a loaded .38
caliber handgun in his pocket to question him about the allegedly stolen crane. See Taylor, 676
N.E.2d at 91 (finding that where the defendant brought a gun to the scene and had a strained
relationship with the victim, two or three minutes from the time of an initial argument to the time
of the killing is sufficient to establish prior calculation). Gray also admitted to the shooting, did
not call any witnesses on his behalf, and did not present any other evidence squarely contradicting
the State’s theory of aggravated murder. Thus, even when we exclude Evans’s testimony, the
evidence in the record is more than adequate to resolve any doubt we may have about the fairness
of Gray’s aggravated murder conviction.
                                                III.
         For the aforementioned reasons, we REVERSE the district court’s judgment and GRANT
a conditional writ of habeas corpus with respect to Gray’s aggravated kidnapping conviction, giving
the State of Ohio ninety days in which to retry Gray on that charge. However, we AFFIRM the
district court’s denial of Gray’s habeas petition with respect to the aggravated murder conviction.